Case 1:19-md-02915-AJT-JFA Document 842 Filed 09/09/20 Page 1 of 13 PageID# 13221




                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

  IN RE: CAPITAL ONE CONSUMER                          )
  DATA BREACH SECURITY LITIGATION                      ) MDL No. 1:19md2915 (AJT/JFA)
  ______________________________________               )
                                                       )
  This Document Relates to CONSUMER Cases              )
  ______________________________________               )

    PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
  MOTION FOR PROTECTIVE ORDER REGARDING THE MARCH 5, 2019 SEVERITY
                            1 INCIDENT

           A central allegation in this litigation is Plaintiffs’ claim that Capital One failed to

  adequately protect the data it stored on the Amazon cloud resulting in the March 22-23, 2019,

  Breach. The March 5, 2019, Severity 1 Incident (hereinafter “March 5th Incident”)—which Capital

  One’s Chief Enterprise Services Officer and Chief of Staff to the CEO, Frank LaPrade, described

  as “

             ”1—involved Capital One’s Cloud Custodian product, a product Capital One created and

  used to protect information on Amazon’s cloud. Despite occurring just two weeks before the

  breach at issue in this case, and despite involving the same Amazon cloud environment at issue

  here, Capital One has refused discovery into this issue, calling it “a fishing expedition.” [ECF No.

  821 at 1]. But the information in Plaintiffs’ possession reveals the March 5th Incident was a major

  event, causing significant disruption at Capital One, requiring Capital One to rebuild thousands of

  virtual computers and their associated data (referred to as “instances” or “resources”), including

  instances in the Breach-impacted “card prod” account.

           While Plaintiffs have asked, Capital One witnesses have yet to answer how long Cloud

  Custodian was out of commission, how long the remediation took, or how many employees were


  1
      CAPITALONE_MDL_001203412, at 422, attached as Exhibit 1.
Case 1:19-md-02915-AJT-JFA Document 842 Filed 09/09/20 Page 2 of 13 PageID# 13222




   involved in the response and remediation of the March 5th Incident. Certainly scrambling to

   address a major issue that “shut down” the entire company easily could have—and in Plaintiffs

   estimation, did—impact Capital One’s ability to detect and prevent the Breach. At minimum,

   Plaintiffs should be permitted to seek discovery aimed at answering those questions, including

   from a corporate representative of the Capital One Defendants. Accordingly, Plaintiffs submit this

   memorandum of law in opposition to Capital One Defendants’ Motion for Protective Order

   Regarding The March 5, 2019 Severity 1 Incident [ECF 820] (the “Motion”) and brief in support

   [ECF 821] (“Def. Mem.”).

 I.    Factual Background

          Because this dispute involves technical aspects of Capital One’s data security, Plaintiffs’

   provide this background to provide context for this dispute. Cloud Custodian is:




                                            .

   CAPITALONE_MDL_000115232, Def. Mem. Exh. 3 at 2. Thus, when “




                                                                        ” Rule 30(b)(6) Deposition

   of Capital One designated witness Jack Walker 79:9–15, attached as Exhibit 2.2



   2
    Capital One attached to its memorandum pages 87–116 of the Walker 30(b)(6) Deposition.
   Plaintiffs provide pages 79–86 here.


                                                   2
Case 1:19-md-02915-AJT-JFA Document 842 Filed 09/09/20 Page 3 of 13 PageID# 13223




         Notably, while Mr. Walker’s testimony suggests that Cloud Custodian works as an alerting

  system, this is not (or, at minimum, not always) the case. Rather—at least prior to the March 5th

  Incident—Cloud Custodian was programed to remediate violations of the policies it detected;

  including via deletion of offending resources. See Def. Mem. Exh. 3 at 115232 (“




                                                         ”). Indeed, removal of that direct remedial

  ability following the March 5th Incident was raised by those at Capital One as an area of “

                                   ” CAPITALONE_MDL_000115223, Walker Depo. Exh. 19,

  attached as Exhibit 3, (“

                        -



                                                                                          ”).3

         Importantly, Cloud Custodian is an “open source” program developed by Capital One,4

  meaning it is freely available on the internet,5 and changes to the program could be made by anyone

  else through the open source community, chiefly via GitHub.6 This open source process for Cloud

  Custodian is managed by Capital One’s open source program office.7 Of note, the ModSec WAF

  at issue in the Data Breach was also an open source tool, and Capital One’s Security Incident and




  3
    While this increased risk was raised to Mr. Walker, it is noticeably absent from the memorandum
  provided to the Risk Committee of the Board.
  4
    Walker, 81:13–14
  5
    https://cloudcustodian.io/
  6
    Walker 81:14–83:5.
  7
    Walker 82:15–16; Terran Peterson Rule 30(b)(6) Testimony, 117: 7–13, attached as Exhibit 4.


                                                   3
Case 1:19-md-02915-AJT-JFA Document 842 Filed 09/09/20 Page 4 of 13 PageID# 13224




  Event Management (“SIEM”) system,8                      —



                                          .9

         Discovery to date has revealed that the March 5th Incident was a result of Capital One’s

  reliance on open source changes.

                                                ,10 introduced the bug that resulted in the March 5th

  Incident while he was working for Amazon. CAPITALONE_MDL_001203388, at 391 (“



                           ”), attached as Exhibit [[5]].

         On February 13, 2019,                          change, which contained a bug, was committed

  to   the   open     source    Cloud    Custodian       repository.     Walker     Dep.    Exh.    17,

  CAPITALONE_MDL_000115185, attached as Exhibit 6. On March 5, 2019, following testing

  by Capital One on February 28, 2019, in its pre-production environment,11 Capital One released

  the new version of Cloud Custodian to its production environment.            Walker Dep. Exh. 17,

  CAPITALONE_MDL_000115185. The “bug” determined that




  8
    SIEM refers to the process of identifying, aggregating, monitoring, recording and analyzing
  pertinent log data, alerts, security events or incidents within a real-time IT environment. See, e.g.,
  T. Peterson, 50:17–24 (“                                      –



                                 ”). The functionality and robustness of a company’s SIEM is critical
  to breach detection, response, and analysis.
  9
    T. Peterson, 60:7–8.
  10
     Walker, 83:24–25.
  11
     “
                                                                     .” Walker 96:24–97:2.


                                                    4
Case 1:19-md-02915-AJT-JFA Document 842 Filed 09/09/20 Page 5 of 13 PageID# 13225




                                                       Id.

                              Id.

         Worse still, the redundancy Capital One had built into its AWS systems—having resources

  deployed in both the AWS East and West regions—

                                                                         .   Def.   Mem.    Exh.    3,

  CAPITALONE_MDL_000115232–233. Thus, engineering teams “

                                                                   ” Id. at 115233.

         The March 5th Incident was significant; it resulted in customer impacts to multiple lines of

  business, and was declared a Severity 1 incident, the highest severity rating possible. Walker 91:6–

  11; 93:4–20.




                                                                     ”       Def.   Mem.    Exh.    3,

  CAPITALONE_MDL_000115232.

         As Frank Laprade—the supervisor to Capital One’s Chief Information Officer, Rob

  Alexander—put it: “

                                 ” Exh. 1, CAPITALONE_MDL_001203412, at 422. He continued,

  noting that the March 5th Incident “




                                                   5
Case 1:19-md-02915-AJT-JFA Document 842 Filed 09/09/20 Page 6 of 13 PageID# 13226




                                       ” Exh. 5, CAPITALONE_MDL_001203388 at 393.

               Importantly, this issue, which “shut down” the entire company, and caused thousands of

      instances to have to be rebuilt, occurred only about two weeks prior to the Breach, on March 22–

      23.

               Critical here, it appears that the very environment at issue in the Breach—the “card prod”

      environment—had to be rebuilt during the March 5th Incident.         See Def. Mem. Exh. 8, Grim

      130:12-15 (“

                                                                 ”). Yet, despite (apparently) rebuilding

      that very environment just before the Breach, Capital One failed to identify or remedy the

      vulnerabilities that had been in place for years and that would result in the Breach.

II.         The Requested Information is Relevant, Proportional, and is Not Duplicative or
            Cumulative

               Capital One argues that it has already provided sufficient information to establish the

      irrelevance of the March 5th Incident. The evidence developed at this point belies this suggestion

      and supports Plaintiffs’ claim the material is relevant. As a general matter, Plaintiffs’ claim that

      Capital One failed to adequately secure information it moved to the AWS cloud, and such failures

      led to the Breach at issue in this case.

               As set out above, Plaintiffs now know the March 5th Incident was significant, “

                                            ” and that the remediation efforts involved the breached card

      prod environment. Yet, Plaintiffs are still left to guess as to how long Cloud Custodian was out of

      service, how long remediation efforts took, how many people were involved in response and

      remediation, and what specifically in card prod had to be rebuilt, including whether the very




                                                        6
Case 1:19-md-02915-AJT-JFA Document 842 Filed 09/09/20 Page 7 of 13 PageID# 13227




  instance at issue in the Breach was also rebuilt—in the same misconfigured, improper way it had

  been for years.

         Specifically, Mr. Grim testified that

                                        . Def. Mem. Exh. 8, Grim, 133:12-19. However, Mr. Grim

  did not know



                                Grim 133:20–134:1. Further, Mr. Grim could not recall

                                     Grim 129:24-130:5,

                                                                        Grim 140:17–141:13. This

  certainly raises the question of whether other work that could have detected or prevented the

  Breach—such as the transition away from the ModSec WAF—was also delayed during this critical

  timeframe of March 2019. And while Mr. Grim was aware



                                                                                               Grim

  141:22–143:8.

         Likewise, while Mr. Walker addressed the March 5th incident in his testimony, he also

  could not answer                                              , Def. Mem. Exh. 6, Walker 98:10–

  12; 101:23-102:2,                                                                                 ,

  Walker 103:10–19,

          , Walker 109:10–16.12



  12
     Capital One also argues that Plaintiffs could have asked Mr. Alexander about the March 5th
  Incident. However, Plaintiffs used every minute of their allotted 7 hours with Mr. Alexander, and
  could have used an additional 7 hours with him, and thus had to cut large swaths of questioning,
  including that related to this issue, given the sheer volume of issues Mr. Alexander, Capital One’s
  CIO, was involved with.


                                                  7
Case 1:19-md-02915-AJT-JFA Document 842 Filed 09/09/20 Page 8 of 13 PageID# 13228




         Accordingly, Capital One’s suggestion that Plaintiffs could have or should have questioned

  prior witnesses about the March 5th Incident and obtained the sought-after information [ECF 821

  at 10], is contradicted by the very witnesses they reference. Plaintiffs did ask prior witnesses about

  the pertinent issues and they did not know the answers.13

         Importantly, without answers to those questions, Capital One’s self-serving argument that

  the March 5th Incident had “‘no’ impact on the Cyber Incident” [ECF 821 at 8], is baseless. Indeed,

  if Mr. Walker did not know how long Cloud Custodian was suspended, how long remediation

  took, or how many employees were involved in responding to or remediating the issue, then his

  testimony that the absence of Cloud Custodian had no impact on the Breach is pure self-serving

  speculation.

         Capital One’s argument that the March 5th Incident only took hours to fix [ECF 821 at 3,

  8] is also undermined by its own documents. A memorandum prepared by management to the

  Risk Committee of Capital One’s Board of Directors dated March 6th, reports that “



                                                                .”     Def.      Mem.       Exh.      3,

  CAPITALONE_MDL_000115233. It then lists several actions to be completed over the next 30

  days, implying the outage lasted for approximately one month. Mr. Walker could not testify

  regarding                                                                                            .



  13
    And even if the individuals witnesses had provided fulsome testimony regarding the pertinent
  inquiries—and they clearly did not—testimony in an individual capacity does not relieve Capital
  One from testifying as to the corporation’s knowledge, perceptions, and opinions. See In re: C. R.
  Bard, Inc. Pelvic Repair Sys. Prod. Liab. Litig., MDL No. 2325 (S.D. W. Va. Apr. 22, 2013) (“A
  Rule 30(b)(6) designee speaks as the corporation and testifies regarding the knowledge,
  perceptions, and opinions of the corporation. However, when the same deponent testifies in his
  individual capacity, he provides only his personal knowledge, perceptions, and opinions.”) (citing
  United States v. Taylor, 166 F.R.D. 356, 361 (M.D.N.C. 1996)).



                                                    8
Case 1:19-md-02915-AJT-JFA Document 842 Filed 09/09/20 Page 9 of 13 PageID# 13229




       Walker 98:10–12; 101:23-103:19. Moreover, Mr. Grim testified regarding work for other projects

       that was still on

                       —                                   . Def. Mem. Exh. 8, Grim 140:17–141:13.

               Given this background, Plaintiffs should be able to determine for themselves, based on the

       actual relevant facts rather than self-serving conclusory speculation, whether the March 5th

       Incident was sufficiently severe in terms of quantity and length of response and remediation, and

       dedicated employees, to have diverted resources that otherwise would have been available to detect

       or prevent the Breach—such as the ongoing transition away from the known-to-be-vulnerable

       ModSec WAF—as well as the specifics of the March 5th Incident remediation as applied to the

       card prod account, including whether that remediation involved rebuilding (improperly) the very

       instance at issue in the Breach just days before the Breach occured.

               Finally, some of the requests are not solely aimed at the March 5th Incident, and Capital

       One makes no arguments why that information should be protected from discovery. For example,

       Requests 57 and 58, and Topics 5–7 generally seek discovery related to Capital One’s use of open

       source, or “public code repositories”; changes made to such open source tools, including who can

       make such changes; and the risks and risk assessments associated with using open source tools.

       [ECF 821-1 at 8; ECF 821-2 at 5–6].14 Given that Cloud Custodian, the breached ModSec WAF,

       and Capital One’s                  are all built on open source code, these inquiries have great

       relevance, separate and apart from the March 5th Incident, yet Capital One has not challenged them

       otherwise.

III.        Plaintiffs Could Not Have Included the March 5th Incident in the Original Requests




       14
          Pincites to docket materials refer to the pagination implement by the CM/ECF system in the top
       right-hand corner of the document.


                                                       9
Case 1:19-md-02915-AJT-JFA Document 842 Filed 09/09/20 Page 10 of 13 PageID# 13230




          Pretrial Order #1 [ECF No. 3], required Plaintiffs to provide Defendants with their Rule

   30(b)(6) Deposition Notice by December 20, 2019. [ECF No. 3 at 15]. Initial objections were to

   be conferred about with unresolved issues filed with the Court by January 13, 2020. [ECF No. 3

   at 18]. The operative original Rule 30(b)(6) Notice was served on January 28, 2020. [ECF No.

   821-7 at 8, 10]. All of these dates predate the commencement of document production, much less

   its substantial completion on July 1, 2020. Accordingly, Plaintiffs cannot reasonably be expected

   to have included issues related to the March 5th Incident—an incident they would only come to

   learn of from the document production in this case—in their original Rule 30(b)(6) Notice, as

   Capital One seems to suggest. [ECF No. 821 at 11–12].

          To the extent Capital One argues that leave of court is per se required before issuing a

   second 30(b)(6) notice to a party, it is mistaken. To the contrary, where, as here, a party seeks to

   take a Rule 30(b)(6) deposition on topics not covered in a previous 30(b)(6) deposition, leave of

   court is not required. See Quality Aero Tech, Inc. v. Telemetrie Elektronik GmbH, 212 F.R.D. 313,

   (E.D.N.C. May 3, 2002); accord Hamilton v. Bayer Healthcare Pharmaceuticals, Inc., No. CIV-

   18-1240-C (W.D. Okla. July 22, 2019) (“The Court is not persuaded that leave of Court for a

   second Rule 30(b)(6) deposition is required…. [A] more functional approach should apply….”);

   Mobile Telecomm. Techs., LLC v. Blackberry Corp., No. 3:12-CV-1652-M-BK, 2015 WL

   12698062, at *4 (N.D. Tex. July 15, 2015) (“Although Plaintiff has already deposed two 30(b)(6)

   corporate witnesses, Plaintiff need not seek leave for additional 30(b)(6) deposition testimony on

   topics different from those previously noticed.”).

          However, if the Court is inclined to find leave required for the Second Notice, Plaintiffs

   respectfully request that the Court construe Plaintiffs’ response as a request for leave and grant

   leave based on the arguments raised above, which establish that the additional deposition topics




                                                   10
Case 1:19-md-02915-AJT-JFA Document 842 Filed 09/09/20 Page 11 of 13 PageID# 13231




      are within the scope of permissible discovery and not subject to limitation under Rule 26(b)(2).

      See, e.g., Babcock Power, Inc. v. Kapsalis, No. 3:13-CV-717-DJH-CHL (W.D. Ky. Dec. 17, 2015)

      (construing response to motion for protective order as motion for leave to take deposition).

             Finally, while during the meet and confer process Capital One raised strenuous objections

      to the relevance of the March 5th Incident, it did not raise the issue of Plaintiffs needing to seek

      leave to issue a second Rule 30(b)(6) Notice. For that reason, too, this argument should be rejected.

IV.      Conclusion

             The March 5th Incident raises issues relevant to this case and appropriate for discovery.

      This incident “shut down” Capital One just days before the Breach, and resulted in thousands of

      instances, including those in the to-be breached card prod environment, and potentially including

      the very instance that was exploited in the Breach, being rebuilt in the days immediately prior to

      the Breach. Capital One’s witnesses to date have been unable to provide answers to many of the

      pertinent questions posed to them by Plaintiffs regarding this issue, such as how long Cloud

      Custodian was out of service, how long remediation efforts took, how many people were involved

      in response and remediation, and what specifically in card prod had to be rebuilt, including whether

      the resources at issue in the Breach were impacted. Accordingly, Capital One’s Motion should be

      denied and Plaintiffs should be permitted to discover whether the March 5th Incident had the sort

      of significant impact Plaintiffs believe it had on the Breach.

      Dated: September 9, 2020.                     Respectfully Submitted,

                                                    /s/__Steven T. Webster___________
                                                    Steven T. Webster (VSB No. 31975)
                                                    WEBSTER BOOK LLP
                                                    300 N. Washington Street, Suite 404
                                                    Alexandria, Virginia 22314
                                                    Tel: (888) 987-9991
                                                    swebster@websterbook.com




                                                       11
Case 1:19-md-02915-AJT-JFA Document 842 Filed 09/09/20 Page 12 of 13 PageID# 13232




                                      Plaintiffs’ Local Counsel

                                      Norman E. Siegel
                                      STUEVE SIEGEL HANSON LLP
                                      460 Nichols Road, Suite 200
                                      Kansas City, MO 64112
                                      Tel: (816) 714-7100
                                      siegel@stuevesiegel.com

                                      Karen Hanson Riebel
                                      LOCKRIDGE GRINDAL NAUEN, P.L.L.P
                                      100 Washington Avenue South, Suite 200
                                      Minneapolis, MN 55401
                                      Tel: (612) 339-6900
                                      khriebel@locklaw.com

                                      John A. Yanchunis
                                      MORGAN & MORGAN COMPLEX
                                      LITIGATION GROUP
                                      201 N. Franklin Street, 7th Floor
                                      Tampa, FL 33602
                                      Tel: (813) 223-5505
                                      jyanchunis@ForThePeople.com

                                      Plaintiffs’ Co-Lead Counsel




                                        12
Case 1:19-md-02915-AJT-JFA Document 842 Filed 09/09/20 Page 13 of 13 PageID# 13233




                                  CERTIFICATE OF SERVICE
          I hereby certify that on September 9, 2020, I electronically filed the foregoing document

   with the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing

   to all counsel of record.


                                               /s/___Steven T. Webster___________________
                                               Steven T. Webster (VSB No. 31975)
                                               WEBSTER BOOK LLP




                                                 13
